         Case 5:20-cv-03778-LHK Document 125 Filed 12/10/20 Page 1 of 2




 1    Douglas W. Dal Cielo (CA Bar No. 157109)
      ddalcielo@bwslaw.com
 2
      Patricia L. Peden (CA Bar No. 206440)
 3    ppeden@bwslaw.com
      Brian M. Affrunti (CA Bar No. 227072)
 4    baffrunti@bwslaw.com
      BURKE, WILLIAMS & SORENSEN, LLP
 5    60 South Market Street, Suite 1000
      San Jose, CA 95113
 6
      Telephone: (408) 606-6300
 7    Fax: (408) 606-6333

 8    Alexander D. Pencu (pro hac vice)
      adp@msf-law.com
 9    Christopher J. Major (pro hac vice)
10    cjm@msf-law.com
      Jeffrey P. Weingart (pro hac vice)
11    jpw@msf-law.com
      MEISTER SEELIG & FEIN LLP
12    125 Park Avenue, 7th Floor
      New York, NY 10017
13    Telephone: (212) 655-3500
14    Fax: (646) 539-3649

15    Attorneys for Plaintiff

16
                                       UNITED STATES DISTRICT COURT
17                                   NORTHERN DISTRICT OF CALIFORNIA
18
     LYNWOOD INVESTMENTS CY LIMITED,                    Case No. 5:20-CV-03778-LHK
19
                             Plaintiff,                 DECLARATION OF ALEXANDER D.
20
                                                        PENCU IN OPPOSITION TO
             vs.                                        DEFENDANTS MAXIM KONOVALOV,
21
     MAXIM KONOVALOV, et al.,                           IGOR SYSOEV, ANDREY ALEXEEV,
22                                                      MAXIM DOUNIN, GLEB SMIRNOFF,
                             Defendants.                AND ANGUS ROBERTSON’S MOTION
23                                                      TO DISMISS (ECF 106)
24
                                                        Date: February 18, 2021
25                                                      Time: 1:30 p.m.
                                                        Courtroom 8, 4th Floor
26                                                      The Honorable Lucy H. Koh
27

28     DECLARATION OF ALEXANDER D. PENCU IN OPPOSITION TO DEFENDANTS MAXIM KONOVALOV,
       IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB SMIRNOFF, AND ANGUS ROBERTSON’S
                       MOTION TO DISMISS (ECF 106), Case No. 5:20-CV-03778-LHK

     0= 19384/2/8003341.v1
          Case 5:20-cv-03778-LHK Document 125 Filed 12/10/20 Page 2 of 2




 1   I, Alexander D. Pencu, declare under penalty of perjury as follows:

 2             1.        I am a partner of Meister Seelig & Fein LLP, one of the attorneys for Plaintiff,

 3   Lynwood Investments CY Limited (“Plaintiff”), and I am admitted Pro Hac Vice in the above-

 4   captioned action. I am duly authorized and licensed to practice law before all courts in the State of

 5   New York and the State of Connecticut, the Southern and Eastern District Courts of New York, and

 6   the District of Connecticut. I submit this declaration in opposition to Defendants Maxim Konovalov

 7   (“Konovalov”), Igor Sysoev (“Sysoev”), Andrey Alexeev (“Alexeev”), Maxim Dounin (“Dounin”),

 8   Gleb Smirnoff (“Smirnoff”), and Angus Robertson’s (“Robertson”) Motion to Dismiss (ECF 106)

 9   (the “Motion”).

10             2.        Attached hereto as Exhibit 1 is a true and correct copy of Maxim Konovalov: Mind

11   Litter blogposts,           dated   March   6,   2019   and   October   14,   2020     and   available   at:

12   http://maxim.int.ru/b/archives/2019/03/06/untitled/index.html (last visited December 10, 2020). A

13   certified translation of the blogposts is included with this Exhibit.

14             3.        Attached hereto as Exhibit 2 is a true and correct copy of “A Letter to F5 Employees

15   from CEO Francois Locoh-Donou Announcing NGINX Acquisition” dated March 11, 2019, and

16   available at: https://www.f5.com/company/blog/letter-to-f5-employees-from-ceo-francois-locoh-

17   donou-announcing-nginx-acquisition (last visited December 10, 2020).

18             4.        Attached hereto as Exhibit 3 is a true and correct copy of the September 18, 2013

19   opinion in VTB Capital plc v. Nutritek International Corp., et al., Claim No. BVIHC (COM) 103 of

20   2011, decided by the Eastern Caribbean Supreme Court, Territory of the Virgin Islands.

21             I declare under penalty of perjury that the foregoing is true and correct.

22   Executed this 10th day of December 2020 in Stamford, Connecticut.

23
                                                                 __/s/ Alexander D. Pencu
24                                                               ALEXANDER D. PENCU
     SJ - San Jose #4840-2735-5348 v1
25

26

27
                                                             2
28     DECLARATION OF ALEXANDER D. PENCU IN OPPOSITION TO DEFENDANTS MAXIM KONOVALOV,
       IGOR SYSOEV, ANDREY ALEXEEV, MAXIM DOUNIN, GLEB SMIRNOFF, AND ANGUS ROBERTSON’S
                       MOTION TO DISMISS (ECF 106), Case No. 5:20-CV-03778-LHK

     0= 19384/2/8003341.v1
